DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 12, 14-15, 17-21, and 24-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches positive RoIs (indicative of inclusion of architectural distortion) are extracted from regions (e.g., boxes) around the identified architectural distortion of each mammographic image known to include architectural distortion, training the neural network to extract features from the mammographic image, and/or for training the classifier to output a probability indicative of architectural distortion, in accordance with some embodiments of the present invention. The trained neural network and/or trained classifier may be used to detect the indication of architectural distortion, for example US-PAT-NO: 10037601. However, the prior art of record fails to show the limitation of claims 12 and 21, “further comprises training one of a random forest classifier or a modified long- short term memory algorithm, wherein training the modified long-short term algorithm includes providing one or more weighting factors associated with each mammogram of the set of mammograms of each patient from the plurality of patients”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667